PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


RICHARD LEE SMITH, Individually          
and as Personal Representative of
the Estate of Richard Hadaway
Smith, Deceased; NANCY G. SMITH,
Individually and as Personal
Representative of the Estate of
Richard Hadaway Smith, Deceased,                 No. 01-1345
                 Plaintiffs-Appellees,
                  v.
WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY,
              Defendant-Appellant.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Greenbelt.
              Alexander Williams, Jr., District Judge.
                         (CA-99-2187-AW)
                       Argued: November 2, 2001
                        Decided: May 10, 2002
    Before MICHAEL, KING, and GREGORY, Circuit Judges.


Vacated and remanded by published opinion. Judge King wrote the
opinion, in which Judge Gregory joined. Judge Michael wrote an
opinion concurring in part and dissenting in part.


                             COUNSEL
ARGUED: David R. Keyser, Assistant General Counsel, WASH-
INGTON METROPOLITAN AREA TRANSIT AUTHORITY,
2                    SMITH v. WASHINGTON METRO.
Washington, D.C., for Appellant. Jack Arthur Gold, KARP, FROSH,
LAPIDUS, WIGODSKY & NORWIND, P.A., Washington, D.C., for
Appellees. ON BRIEF: Cheryl C. Burke, General Counsel, Robert J.
Kniaz, Deputy General Counsel, Gerard J. Stief, Associate General
Counsel, WASHINGTON METROPOLITAN AREA TRANSIT
AUTHORITY, Washington, D.C., for Appellant. Lawrence S.
Lapidus, KARP, FROSH, LAPIDUS, WIGODSKY & NORWIND,
P.A., Washington, D.C., for Appellees.


                              OPINION

KING, Circuit Judge:

   In July 1999, the parents of Richard Hadaway Smith, individually
and as representatives of his estate, initiated this proceeding against
the Washington Metropolitan Area Transit Authority (the "METRO")
in the District of Maryland, seeking damages for the death of their
son. In response, the METRO asserted governmental immunity and,
upon the court’s partial denial of its immunity claim, noticed an inter-
locutory appeal. Because the METRO is entitled to a broader grant of
immunity than that accorded it by the district court, we vacate and
remand.

                                   I.

                                  A.

   On the afternoon of July 20, 1998, at the METRO’s Bethesda sta-
tion in Maryland, Smith climbed an escalator which was being uti-
lized as a stairway, i.e., a "stationary walker."1 At the top of the
escalator, Smith suffered a fatal heart attack. The METRO had
decided to utilize the escalator as a stationary walker on that occasion
because the two other escalators at its Bethesda station were inopera-
tive.
    1
   A "stationary walker" is an escalator at a METRO station that has
been braked and stopped in a stationary position and has been placed in
use as a stairway. Patrons of the METRO are then permitted to walk up
or down the stationary walker.
                     SMITH v. WASHINGTON METRO.                        3
   Public access to the Bethesda station is normally provided by three
escalators and an elevator. By design, each of the three escalators is
capable of being operated either up or down, and the direction of each
escalator can be altered by METRO officials on the basis of need. On
July 8, 1998, twelve days before Smith’s tragic death, one of the esca-
lators at the Bethesda station ("Escalator Two") had failed an inspec-
tion by Maryland safety inspectors. A safety inspector thereafter
refused to allow the METRO to utilize Escalator Two as a stationary
walker, and it was inoperative on July 20, 1998. On the night of July
19, 1998, while the Bethesda station was closed, a second escalator
("Escalator Three") was being subjected to routine maintenance when
METRO mechanics discovered a problem necessitating its repair.
This problem rendered Escalator Three potentially unsafe for the
METRO to operate, and on July 20, 1998, Escalator Three was in a
state of disassembly awaiting a replacement part.

   As a result of the inoperative status of Escalators Two and Three,
the METRO made the decision to utilize its sole operating escalator
("Escalator One") as a stationary walker, thus enabling its patrons to
both enter and exit the Bethesda station by a means other than the sin-
gle elevator. Smith’s fatal heart attack occurred at approximately 3:15
p.m. on July 20, 1998.2

                                   B.

   This proceeding was initially filed in the district court on July 22,
1999, alleging that, due to its negligence, the METRO is liable for
Smith’s death. An amended complaint, filed August 15, 2000, con-
sisted of two counts, each premised on the same allegation of negli-
gence: one for wrongful death, made on behalf of Smith’s parents,

  2
   At the time of his death, Smith was a 37-year-old obese male.
Although apparently unaware of his condition, he suffered from severe
coronary atherosclerosis, with a 70% to 90% blockage of the arteries sur-
rounding his heart. In 1994, Smith was diagnosed with high cholesterol,
but he had rejected his doctor’s recommendations for ameliorating this
condition.
4                      SMITH v. WASHINGTON METRO.
plus a second count under the Maryland survival statute, asserted on
behalf of Smith’s estate.3

   In response to this allegation, the METRO sought summary judg-
ment on the basis of multiple contentions, including the immunity
claim now on appeal. The development of the case in district court
revealed that Smith’s negligence allegation concerning the Bethesda
station embodied five theories, as follows:

        1. The METRO had negligently braked Escalator One for
        use as a stationary walker;

        2. The METRO had negligently left Escalator Three disas-
        sembled pending repair;

        3. The METRO had negligently failed to warn its
        Bethesda patrons of the conditions on July 20, 1998;

        4. The METRO’s signage and illumination (the alleged
        "design defects") failed to comply with the requirements of
        the ANSI Code;4

        5. The METRO had negligently failed to repair and main-
        tain Escalators Two and Three.

   Upon its consideration of the METRO’s summary judgment
request, and the assertions and related submissions of the parties on
the legal and factual issues relating thereto, the district court declined
to resolve the case fully in favor of the METRO. Smith v. Washington
Metro. Area Transit Auth., 133 F. Supp. 2d 395 (D. Md. 2001) (the
"Opinion"). It concluded, inter alia, that the METRO’s alleged failure
    3
     We refer in this opinion to the plaintiffs collectively, including the
decedent, as "Smith."
   4
     The American National Standards Institute (ANSI) promulgates a
Safety Code for Elevators and Escalators. The ANSI Code is developed
by the American Society of Mechanical Engineers, and it is published
after approval by ANSI as an American National Standard. Maryland
law requires that all escalators be maintained in accordance with the
ANSI Code. Md. Ann. Code art. 89, § 49B(d) (1998 Repl. Vol.).
                     SMITH v. WASHINGTON METRO.                          5
to repair and maintain its escalators was not within its immunity pro-
tection. The court determined, however, that the METRO was entitled
to immunity for the design of signage and illumination at its Bethesda
station, which was alleged to violate the ANSI Code. The court also
ruled in favor of the METRO on what it called the "alleged statutory
violations" because Smith had failed to forecast sufficient evidence to
warrant the conclusion that violations of the ANSI Code had proxi-
mately caused his death. The METRO has appealed the court’s deci-
sion declining to fully recognize its immunity claim in this case.

                                    C.

  It is settled that the denial of an immunity claim by a district court
constitutes an appealable interlocutory decision. Puerto Rico Aque-
duct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144
(1993); KiSKA Constr. Corp. v. WMATA, 167 F.3d 608, 610-11 (D.C.
Cir. 1999). In this case, the court partially rejected the METRO’s
immunity claim, and "[w]hen the ‘defendant raises and the district
court rejects immunity as a defense, the defendant enjoys the right of
immediate appeal.’" KiSKA, 167 F.3d at 610 (quoting Rendall-
Speranza v. Nassim, 107 F.3d 913, 916 (D.C. Cir. 1997)).

   To the extent the METRO’s complained-of actions fall within its
cloak of immunity, we lack subject matter jurisdiction over such
claims. See, e.g., Medina v. United States, 259 F.3d 220, 223 (4th Cir.
2001). In 1995, we observed that an assertion of governmental immu-
nity is properly addressed under the provisions of Rule 12(b)(1) of the
Federal Rules of Civil Procedure.5 Williams v. United States, 50 F.3d
299, 304 (4th Cir. 1995). As we noted, if the governmental entity
challenges jurisdiction under Rule 12(b)(1), the plaintiff bears the
burden of persuasion, and the court is free to consider exhibits outside
the pleadings "to resolve factual disputes concerning jurisdiction." Id.
  5
   Pursuant to Rule 12(b)(1), the defense of "lack of jurisdiction over the
subject matter" may be asserted by motion at the option of the pleader,
rather than requiring it to be asserted in the responsive pleading. Only a
motion under Rule 12(b)(6) will be treated as one for summary judg-
ment, and then only if "matters outside the pleading are presented to and
not excluded by the court."
6                         SMITH v. WASHINGTON METRO.
   In this instance, the district court partially denied the METRO’s
immunity claim, thereby deciding that it possessed subject matter
jurisdiction over Smith’s causes of action. On interlocutory review of
such an immunity denial, we do not decide whether a plaintiff can
prove his claim at trial. Rather, we must examine whether any mate-
rial jurisdictional fact is in dispute, and if not, whether the govern-
mental entity "is entitled to prevail as a matter of law" due to our lack
of jurisdiction. Richmond, Fredericksburg & Potomac R.R. Co. v.
United States, 945 F.2d 765, 769 (4th Cir. 1991).

                                         II.

                                         A.

   In order to properly assess the METRO’s claim of immunity, it is
necessary to first understand certain legal principles governing the
METRO’s operations. First of all, the METRO Compact (the "Com-
pact") was executed in 1966 by the State of Maryland, the Common-
wealth of Virginia, and the District of Columbia, creating an
independent entity to operate a mass transit system in and about the
District of Columbia. Congress specifically consented to the Com-
pact, and any legal issues relating to its interpretation are federal
questions. Cuyler v. Adams, 449 U.S. 433, 438 (1981); Morris v.
WMATA, 781 F.2d 218, 220 (D.C. Cir. 1986).

   As a general proposition, multistate entities such as the METRO
are not accorded governmental immunity absent some "good reason
to believe" that immunity was intended to be conferred upon them.
Morris, 781 F.2d at 224 (quoting Lake Country Estates v. Tahoe Reg’l
Planning Agency, 440 U.S. 391, 401 (1979)). The Compact, however,
evinces the clear intent of its signatories to effect such a conferral.
Morris, 781 F.2d at 220. Pursuant to its Section 80, the METRO has
waived immunity in certain circumstances, i.e., when it is engaged in
proprietary functions, while specifically preserving its immunity for
"torts occurring in the performance of a governmental function."6
    6
  The parties to the Compact — Maryland, Virginia, and the District of
Columbia — have each adopted Section 80, providing that:
        The Authority shall be liable for its contracts and for its torts and
        those of its directors, officers, employees and agents committed
                     SMITH v. WASHINGTON METRO.                           7
                                    B.

   As a threshold question, we must examine the legal framework to
be utilized in assessing the immunity issue. While we have previously
applied the traditional "governmental/proprietary" distinction to the
METRO, we have also recognized the difficulty in determining when
a particular function is a proprietary one.7 Martin v. WMATA, 667
F.2d 435, 436 (4th Cir. 1981). In analyzing this distinction, the Court
of Appeals for the District of Columbia has utilized the "discretion-
ary/ministerial" dichotomy employed by the Federal Tort Claims Act
("FTCA").8 See, e.g., Sanders v. WMATA, 819 F.2d 1151, 1155 (D.C.
Cir. 1987).

   Although these two tests — "governmental/proprietary" and "dis-
cretionary/ministerial" — are not coterminous, the discretionary acts

    in the conduct of any proprietary function, in accordance with
    the law of the applicable signatory (including rules on conflict of
    laws), but shall not be liable for any torts occurring in the per-
    formance of a governmental function.
Md. Code Ann. Trans. § 10-204(80) (2000); Va. Code Ann. § 56-529,
530 (2001); D.C. Code Ann. § 9-1107.01 (2001) (emphasis added).
   7
     The Supreme Court has determined, in a number of contexts, that the
previously recognized "distinction between ‘governmental’ and ‘propri-
etary’ functions was untenable and must be abandoned." Garcia v. San
Antonio Metro. Transit Auth., 469 U.S. 528, 542 (1985) (citing cases).
To illustrate the intended difference, however, operation of a police force
is a quintessential "governmental function," Morris, 781 F.2d at 220, and
the "design and planning of a transportation system" also falls into the
"governmental" category. McKethean v. WMATA, 588 A.2d 708, 713-14
(D.C. Ct. App. 1991). The provision of mass transportation by a public
body, however, is generally recognized as a "proprietary" function.
Qasim v. WMATA, 455 A.2d 904, 906 (D.C. 1983).
   8
     Pursuant to the FTCA, the Government has not waived its immunity
as to
    [a]ny claim . . . based upon the exercise or performance or the
    failure to exercise or perform a discretionary function or duty on
    the part of a federal agency or an employee of the Government,
    whether or not the discretion involved be abused.
28 U.S.C. § 2680 (emphasis added).
8                   SMITH v. WASHINGTON METRO.
of public officials are recognized as being within a "subset of govern-
mental functions." Id. at 1155 n.9. In essence, all "discretionary"
activities of a governmental entity under the FTCA constitute "gov-
ernmental" activities within the meaning of the "governmen-
tal/proprietary" test. Therefore, the legal principles developed under
the FTCA are a useful analytical tool for identifying the scope of the
METRO’s immunity.

   The Supreme Court long ago characterized the FTCA as distin-
guishing between "acts of a governmental nature or function," which
remain immune, and ministerial functions resulting in "ordinary
common-law torts," as to which the FTCA has waived governmental
immunity. Dalehite v. United States, 346 U.S. 15, 28 (1953). Thirteen
years after the Supreme Court’s decision in Dalehite enunciated the
distinction between discretionary and ministerial functions, the Com-
pact came into existence. The Compact "accepted the Dalehite con-
ception" and, as the FTCA does for the federal government, provided
that the METRO is not liable for torts occurring in the performance
of a governmental function. Sanders, 819 F.2d at 1155. Because of
the FTCA’s similarity to Section 80 in provisions and purpose, we
agree with the Court of Appeals for the District of Columbia that it
is appropriate for us to analogize the immunity aspects of the Com-
pact to the principles developed under the FTCA.9 Applying this
rationale, we will analyze the METRO’s immunity claim in this case
on the basis of the FTCA’s legal principles.

                                  C.

   Our sister circuit in the seat of Government, which often addresses
issues on the METRO Compact, has developed two alternate tests to
assist in the identification of "governmental" functions under the
Compact. Burkhart v. WMATA, 112 F.3d 1207, 1216 (D.C. Cir.
1997). First, that court has recognized that if the METRO is engaged
    9
   We recently recognized that a proper consideration in construing the
Compact is the maintenance of consistency between the legal interpreta-
tions of the "two federal circuits most likely to hear cases in which
[METRO] is a party," i.e., this Court and the Court of Appeals for the
District of Columbia. Lizzi v. Alexander, 255 F.3d 128, 134 (4th Cir.
2001).
                      SMITH v. WASHINGTON METRO.                          9
in a quintessential governmental function, its activities fall within the
scope of its immunity. Id. If the METRO is not engaged in such a
governmental function, however, a court must proceed to the second
inquiry, and it must determine whether the challenged activity is dis-
cretionary or ministerial, the dichotomy employed by the FTCA. Id.

   If the challenged activity is discretionary in nature, it falls within
what has long been called the "discretionary function exception."10
Coates v. United States, 181 F.2d 816, 817 (8th Cir. 1950). Under the
discretionary function exception, the METRO is immune from any
claim, "however negligently caused, that affect[s] the governmental
functions."11 Dalehite, 346 U.S. at 32. A ministerial activity of the
government, on the other hand, "connotes the execution of policy as
distinct from its formulation," Griggs v. WMATA, 232 F.3d 917, 921
(D.C. Cir. 2000), and such activities are not accorded immunity pro-
tection.

   Most significantly in the context of this case, the Supreme Court,
in 1991, made clear in United States v. Gaubert that discretionary acts
deserving of immunity are not limited to policymaking or planning
decisions; day-to-day management can also involve discretionary
choices grounded in regulatory policy. 499 U.S. 315, 325 (1991). It
is now settled that the day-to-day operational decisions of government
are entitled to immunity under the FTCA so long as the choices are
"susceptible to policy analysis." Id. at 325.

  In order to determine whether an act or omission is a discretionary
one — and therefore immune — we first assess whether an official
  10
      The term "discretionary function exception," standing alone, is some-
what misleading. It constitutes an exception to the waiver of immunity
contained in the FTCA, meaning that if an activity of the METRO falls
within the exception, it is entitled to be accorded governmental immu-
nity. See Williams v. United States, 50 F.3d 299, 304-05 (4th Cir. 1995).
   11
      A prime example of negligence not immune and for which the gov-
ernment is liable is "negligence in the operation of vehicles." Dalehite,
346 U.S. at 29; see also United States v. Gaubert, 499 U.S. 315, 325 n.7
(1991) ("Although driving requires the constant exercise of discretion,
the official’s decisions in exercising that discretion can hardly be said to
be grounded in regulatory policy.").
10                   SMITH v. WASHINGTON METRO.
or employee exercised "due care in carrying out statutes or regula-
tions whether valid or not." Dalehite, 346 U.S. at 33. As the Supreme
Court has framed it, "conduct cannot be discretionary unless it
involves an element of judgment or choice." Berkovitz v. United
States, 486 U.S. 531, 536 (1988). And the analysis does not end there,
for even if "the challenged conduct involves an element of judgment,
a court must determine whether that judgment is of the kind that the
discretionary function exception was designed to shield," that is, deci-
sions "grounded in social, economic, and political policy." Id. at 537;
Dalehite, 346 U.S. at 36 ("Where there is room for policy judgment
and decision there is discretion.").

   When a public employee makes a discretionary judgment in per-
forming governmental duties, that judgment is entitled to immunity
from liability "whether or not the discretion involved be abused."
Dalehite, 346 U.S. at 33; see also Souders v. WMATA, 48 F.3d 546,
550 (D.C. Cir. 1995) ("[T]he hard fact remains that insulating policy
determinations, good and bad, is the raison d’etre of the discretionary
function exception."). As a reviewing court, we are not to inquire
whether policy considerations were actually contemplated in making
a decision. On the contrary, "a reviewing court in the usual case is to
look to the nature of the challenged decision in an objective, or gen-
eral sense, and ask whether that decision is one which we would
expect inherently to be grounded in considerations of policy." Baum
v. United States, 986 F.2d 716, 720-21 (4th Cir. 1993). If a govern-
mental decision is susceptible to policy analysis and if, as Justice
White stated, it is "grounded in the social, economic, or political goals
of the statute and regulations," that decision is entitled to immunity
protection. Gaubert, 499 U.S. at 323.

                                  III.

   Given this framework, we turn to the theories of negligence
asserted against the METRO by Smith. See supra at 4. Because there
are no issues of material fact bearing on the immunity claim of the
METRO in this case, we will apply the legal principles enunciated
above, particularly the Court’s explication of the discretionary func-
tion exception in United States v. Gaubert, and assess whether, and
to what extent, the METRO’s immunity claim must be recognized.
                     SMITH v. WASHINGTON METRO.                         11
                                    A.

   Faced with what plainly constituted an emergency situation at the
Bethesda station on July 20, 1998, the METRO determined that it
should shut down Escalator One and utilize it as a stationary walker.12
There being no statutory or regulatory mandate specifically governing
the METRO’s actions in response to that situation, the METRO per-
sonnel at the Bethesda station were forced to make difficult choices.
For example, with two of their three escalators out of service, they
could (a) stop Escalator One and allow METRO patrons to both enter
and exit the Bethesda station by using it as a stationary walker, or (b)
operate Escalator One up or down, compelling all patrons moving in
the other direction to use the elevator.13

   There were potential economic and political costs to the METRO
in choosing between such unattractive resolutions of its problem. For
instance, its decision, however made, might well have resulted in pub-
lic outrage, adverse media coverage, or political fallout. A decision
to permit entering and exiting METRO passengers to choose between
walking on a stationary escalator or riding an elevator, rather than
compelling the passengers moving in one direction to use the eleva-
tor, is plainly a decision "susceptible to policy judgment," and it
involves the "exercise of ‘political, social, or economic judgment.’"
Cope v. Scott, 45 F.3d 445, 448 (D.C. Cir. 1995) (quoting Gaubert,
499 U.S. at 325); Baum v. United States, 986 F.2d 716, 721 (4th Cir.
  12
      Regarding the first negligence theory, i.e., the METRO’s decision to
shut down Escalator One in order to use it as a stationary walker, the dis-
trict court’s statements seem unclear. On the one hand, it recognized that
the ANSI Code did not prohibit the usage of the escalator as a walker;
on the other hand, it also stated that "the opinion of the Chief Inspector
as to the interpretation of the elevator and safety code provides a suffi-
cient basis for establishing a statutory violation." Opinion at 14; 133 F.
Supp. 2d at 404. Regardless, the Opinion contemplates that the use of
Escalator One as a walker is part of the outstanding and viable case
against the METRO. As such, we must construe this negligence theory
as having been resolved against the METRO and as being a viable issue
on appeal.
   13
      There may have been other options available to the METRO. For
example, it could have shut down the Bethesda station entirely.
12                   SMITH v. WASHINGTON METRO.
1993) (noting that discretionary decision is "one which we would
expect inherently to be grounded in considerations of policy," and is
subject to "well-established presumption that public officials have
properly discharged their official duties"). Indeed, the choices
presented with respect to operations at the Bethesda station on July
20, 1998, implicated the METRO’s mission — public transportation
— and its ability to fulfill that mission in a safe and efficient manner.
In sum, the choices confronting the METRO at Bethesda on July 20
involved, as the Court of Appeals for the District of Columbia
astutely put it, "not negligence but social wisdom, not due care but
political practicability, not reasonableness but economic expediency."
Cope, 45 F.3d at 450 (quoting Sami v. United States, 617 F.2d 755,
766 (D.C. Cir. 1979)).

   The METRO officials at the Bethesda station on July 20, 1998,
acted precisely as they were bound to act. They responded to the situ-
ation in a manner that implicated both their mission and public policy,
and they decided to shut down Escalator One and use it as a stationary
walker. This governmental decision was plainly of the discretionary
variety, and it is entitled to be accorded immunity protection.

                                   B.

   The METRO’s decision not to reassemble Escalator Three for use
during rush hour on July 20, 1998, is also a governmental decision
shielded by the discretionary function exception. That decision is
"susceptible to policy analysis," Gaubert, 499 U.S. at 325, and it
involved the exercise of economic policy judgment. Id. at 323. There
being no specific statutory or regulatory mandate for the METRO to
reassemble Escalator Three, the potential choices implicated the eco-
nomic policy of the METRO, i.e., whether it was more cost-effective
to reassemble Escalator Three pending repair, or whether to wait until
replacement parts arrived. Even if this decision had been incorrect,
and even if it had constituted an abuse of discretion, it is, under the
circumstances, deserving of immunity protection. Dalehite v. United
States, 346 U.S. 15, 33 (1953).

                                   C.

   In the face of the situation at the Bethesda station on July 20, 1998,
the METRO is also immune for its alleged failure to properly warn
                     SMITH v. WASHINGTON METRO.                       13
its Bethesda patrons of the inoperative status of Escalators Two and
Three. Rosebush v. United States, 119 F.3d 438, 443 (6th Cir. 1997)
("Decisions concerning the proper response to hazards are protected
from tort liability by the discretionary function exception."); see also
Williams v. United States, 50 F.3d 299, 310 (4th Cir. 1995). In this
connection, we assess only the METRO’s asserted failure to warn
Smith of the emergency situation on July 20, i.e., its failure to post
temporary signs or personnel at the Bethesda station advising its
patrons of the inoperative escalators and the location of the elevator.

   As with its decisions on the utilization of Escalator One as a sta-
tionary walker and to delay reassembly of Escalator Three pending
the arrival of replacement parts, no specific statute or regulation man-
dated any certain course of action by the METRO. Importantly, any
hazardous condition present on that occasion was obvious, and where
"the danger is not hidden, there is no duty to warn." Rich v. United
States, 119 F.3d 447, 452 (6th Cir. 1997). For example, the long line
of patrons waiting to use the elevator at the Bethesda station indicated
both where it was located and that it was functional. And even after
Smith’s arrival at the Bethesda station, when he became aware of any
existing hazard, he had other available options. He could have waited
for the elevator, or he could have decided to board another METRO
train and depart the station. The METRO is entitled to be accorded
immunity from a negligence claim in this situation, because, as the
Sixth Circuit has held, "[a]ny duty to warn of this open and obvious
hazard is discretionary and exempt from an action in tort." Id.

                                   D.

   In its Opinion, the district court ruled in favor of the METRO on
Smith’s fourth theory of negligence, i.e., the failure of its signage and
illumination to comply with the requirements of the ANSI Code. See
supra at 4. The court concluded that the METRO is immune from any
theory of negligence based on the assertion that its permanent signage
and illumination failed to comply with the law, because the METRO
is immune from challenges to the design of its stations.14 Opinion at
  14
    While Smith also maintained that the permanent signage and illumi-
nation at the Bethesda station contravened the ANSI Code, the district
14                   SMITH v. WASHINGTON METRO.
17 n.2; 133 F. Supp. 2d at 406 n.2. As a result of this ruling by the
district court, the theory of design defect is not before us in this
appeal.

                                   E.

   Finally, Smith contends that the METRO negligently failed to
repair and maintain Escalators Two and Three at the Bethesda station,
and that such failure proximately caused his death. In addressing this
contention, we first observe that the issue of whether this negligence
theory is properly on appeal is somewhat problematic. In its Opinion,
the district court broadly observed that there was a lack of proximate
cause between the "statutory violations" and Smith’s heart attack.
Specifically, it determined that "[p]laintiffs have not sustained their
burden to show that the injury suffered by their son was of the kind
contemplated by the legislature in adopting the [ANSI] Code. There-
fore, as a matter of law, Plaintiffs have not shown the alleged statu-
tory violations proximately caused their son’s death." Opinion at 15;
133 F. Supp. 2d at 404. This conclusion indicates that the court con-
templated awarding summary judgment to the METRO, on the basis
of lack of proximate cause, with respect to alleged violations of the
ANSI Code.15 If such was the case, then there would be nothing for
us to address on interlocutory appeal of this negligence theory,
because the METRO would have already prevailed on the merits.
However, the court also observed that "the heart of Plaintiff’s com-
plaint is the failure to repair and maintain the primary means of
ingress and egress from the station’s premises," and that "this conduct

court examined this contention carefully and ruled against him. It con-
cluded that there was an insufficient nexus between, on the one hand, the
harms the ANSI Code was designed to prevent and, on the other, any
harm suffered by Smith. Specifically, the court determined that "as a
matter of law, Plaintiffs have not shown the alleged violations proxi-
mately caused their son’s death, and an action for damages may not lie
based upon the theory of a statutory violation." Opinion at 15; 133 F.
Supp. 2d at 404.
  15
     Indeed, Smith’s counsel stated at oral argument that if the METRO’s
decision to shut down Escalator One on July 20, 1998, is entitled to
immunity, this is "the end to this case."
                     SMITH v. WASHINGTON METRO.                         15
does not fall within the scope of [METRO’s] immunity." Id. at 20. In
the context of these conflicting statements, the breadth of the court’s
assessment of proximate cause is sufficiently vague to warrant that its
scope should be defined by the district court.

   For the purposes of the METRO’s interlocutory appeal, however,
we possess jurisdiction only with respect to its claim of immunity. To
the extent that the METRO’s repair and maintenance of Escalators
Two and Three contravened applicable requirements of the ANSI
Code, such repair and maintenance would not involve "an element of
judgment or choice," and it would therefore fall outside the discre-
tionary function exception.16 Berkovitz, 486 U.S. at 536. In such a cir-
cumstance, the METRO would not be entitled to immunity on this
theory of negligence.

   On remand, the district court should first accord the METRO the
immunity to which it is entitled. Then, if necessary, it can decide
whether Smith can make a prima facie showing of negligent repair
and maintenance, and it can also assess whether there is a sufficient
proximate cause nexus between such a showing and Smith’s death.
The district court should then determine whether anything is left of
this case.

                                   IV.

   In summary, we conclude that the METRO is entitled to be
accorded immunity under the discretionary function exception for its
decisions at the Bethesda station on July 20, 1998: (1) to brake Esca-
lator One and utilize it as a stationary walker; (2) to leave Escalator
Three disassembled; and (3) to provide no specific warning to its
patrons of the situation at the station. We therefore vacate the partial
  16
    Although the METRO is not generally governed by state law, the
Compact requires that it comply with the "laws, rules, regulations and
orders relating to inspection of equipment and facilities, safety and test-
ing." Md. Code Ann. Trans. § 10-204 ¶ 77 (1999). Violation of an appli-
cable ANSI standard is evidence of negligence in Maryland. Kent Village
Assocs. Joint Venture v. Smith, 657 A.2d 330, 337 (Md. Ct. Spec. App.
1995).
16                  SMITH v. WASHINGTON METRO.
denial of the METRO’s claim of immunity, and we remand for any
further proceedings that may be appropriate.

                                       VACATED AND REMANDED

MICHAEL, Circuit Judge, concurring in part and dissenting in part:

   The majority follows the D.C. Circuit by holding that the immunity
for "governmental functions" conferred by section 80 of the METRO
Compact is at least as broad as that conferred by the discretionary
function exception, 28 U.S.C. § 2680(a), to the Federal Tort Claims
Act. As the D.C. Circuit explained in Burkhart v. WMATA, 112 F.3d
1207, 1216-17 (D.C. Cir. 1997), this means that the METRO is
immune from liability for any acts and omissions that are "susceptible
to policy analysis" under the standard established by the Supreme
Court in United States v. Gaubert, 499 U.S. 315, 325 (1991). Apply-
ing the Gaubert standard, the majority concludes that the METRO is
entitled to immunity on all but one of the theories of negligence
advanced by Richard H. Smith’s family and estate. Most strikingly,
the majority holds in part III B of its opinion that the METRO is
immune from liability for its decision not to reassemble Escalator
Three because that decision could have been based on a judgment that
the costs of reassembling the escalator outweighed the safety benefits
of reassembly. Because I cannot believe that the framers of the
METRO Compact intended for the governmental function exception
in section 80 to sweep so broadly, I must respectfully dissent from the
majority’s analysis.

   The majority suggests that under Gaubert any decision that can be
characterized as an effort to cut costs is "the kind of policy judgment
that the discretionary function exception was designed to shield." Id.
at 332. Remarkably, this extremely broad reading of the discretionary
function exception appears to be consistent with our prior cases.
Although there is something commendable in the majority’s refusal
to flinch from Gaubert’s implications, the majority’s analysis makes
it disturbingly clear that the discretionary function exception has in
fact swallowed up the FTCA’s ostensibly broad waiver of sovereign
immunity. This means that the majority’s initial decision to follow the
D.C. Circuit comes at a heavy price: the price of maintaining consis-
tency between our circuit and the D.C. Circuit is nothing less than
                      SMITH v. WASHINGTON METRO.                         17
evisceration of the waiver of sovereign immunity in section 80 of the
METRO Compact. Because I think that price is too high, I dissent
from the majority’s decision in parts II B and C of its opinion to ana-
lyze the METRO’s immunity by using Gaubert’s susceptible-to-
policy-analysis standard. I would adopt a narrower view of the immu-
nity conferred by section 80 of the METRO Compact by reading the
governmental function exception along the lines suggested by Justice
Scalia in his concurring opinion in Gaubert. Under that standard the
METRO (as the district court concluded) has not established its
immunity on any of the theories of negligence that survived the dis-
trict court’s summary judgment ruling. It follows that I also dissent
from parts III A, B, and C of the majority opinion. I concur in the
remainder of the opinion.

   I will first explain why the majority’s analysis allows the exception
for governmental functions in section 80 of the METRO Compact to
swallow up the Compact’s general waiver of sovereign immunity. I
then explain why the better course would be to analyze the govern-
mental function exception using the standard suggested by Justice
Scalia in his Gaubert concurrence. Finally, I explain how I would
apply that standard to the claims before us.

                                     I.

   Section 80 of the METRO Compact provides that the METRO
"shall be liable for its contracts and for its torts and those of its direc-
tors, officers, employees and agents committed in the conduct of any
proprietary function . . . but shall not be liable for any torts occurring
in the performance of a governmental function." As the majority
explains, ante at 9, the D.C. Circuit has read section 80 to confer
immunity on the METRO for all its "quintessential governmental
function[s]," such as police activity. Burkhart, 112 F.3d at 1216
(internal quotation marks and citation omitted). Where, as here, the
allegedly tortious conduct did not occur in the METRO’s perfor-
mance of a quintessentially governmental function, the D.C. Circuit
looks to the case law interpreting the discretionary function exception
in the Federal Tort Claims Act (FTCA) to decide whether the conduct
occurred in the performance of a governmental function or a propri-
etary function. Id. Following the D.C. Circuit, the majority today
holds that "all ‘discretionary’ activities of a governmental entity under
18                   SMITH v. WASHINGTON METRO.
the FTCA constitute ‘governmental’ activities within the meaning of
the ‘governmental/proprietary’ test." Ante at 8. To understand the
consequences of this decision, it will be necessary to review briefly
the Supreme Court’s recent decisions interpreting the discretionary
function exception.

   The Supreme Court’s decision in Berkovitz v. United States, 486
U.S. 531 (1988), created a two-pronged test for applying the discre-
tionary function exception. First, courts ask whether the governmental
action complained of "involves an element of judgment or choice." Id.
at 536. When a statute, regulation, or policy prescribes a specific
course of action, the negligent failure to follow that course is not pro-
tected by the discretionary function exception. Id. Second, if the chal-
lenged conduct is discretionary, courts then ask whether the judgment
involved is "of the kind that the discretionary function exception was
designed to shield." Id. The exception protects only decisions
"grounded in social, economic, [or] political policy." Id. at 537 (inter-
nal quotation marks and citation omitted).

   Because most government decisions involve at least some degree
of choice, courts applying the Berkovitz test have frequently had to
decide whether a government decision was sufficiently policy based
to deserve the protection of the discretionary function exception. Prior
to the Court’s 1991 decision in Gaubert, the case law interpreting the
discretionary function exception suggested several possible limits on
the range of government conduct that could be seen as grounded in
social, economic, or political policy. See, e.g., Gaubert v. United
States, 885 F.2d 1284, 1289 (5th Cir. 1989) (suggesting that decisions
made at the operational rather than the planning level do not qualify
as policy based under the second prong of Berkovitz), rev’d sub nom.
United States v. Gaubert, 499 U.S. 315 (1991); Dube v. Pittsburgh
Corning, 870 F.2d 790, 797-800 (1st Cir. 1989) (holding that the dis-
cretionary function exception does not apply when the government
fails to make an actual policy judgment), abrogation recognized by
Shansky v. United States, 164 F.3d 688, 692 n.4 (1st Cir. 1999);
Blessing v. United States, 447 F.Supp. 1160, 1184 (E.D. Pa. 1978)
(stating that the discretionary function exception should apply only if
the official who made a challenged decision had the authority to make
that decision). Gaubert, however, rejected these limitations on the
scope of the discretionary function exception. First, Gaubert made
                     SMITH v. WASHINGTON METRO.                         19
clear that an operational decision by a relatively low-level employee
can be grounded in social, economic, or political policy for purposes
of the discretionary function exception. Gaubert, 499 U.S. at 325-26.
Second, Gaubert held that the government may enjoy the protection
of the discretionary function exception without any showing that its
employees actually considered policy goals in making the decisions
alleged to be negligent: "The focus of the inquiry is not on the agent’s
subjective intent in exercising the discretion conferred by statute or
regulation, but on the nature of the actions taken and on whether they
are susceptible to policy analysis." Id. at 325. See also Baum v.
United States, 986 F.2d 716, 721 (4th Cir. 1993). As the First Circuit
has explained, the critical question after Gaubert is "whether some
plausible policy justification could have undergirded the challenged
conduct." Shansky v. United States, 164 F.3d 688, 692 (1st Cir. 1999)
(emphasis added). Finally, the Gaubert majority apparently held that
a governmental decision can be susceptible to policy analysis (and
thus within the scope of the discretionary function exception) even if
the decision was made by an employee who lacked the authority to
consider matters of social, economic, or political policy.1

  Gaubert’s susceptible-to-policy analysis standard has significantly
broadened the scope of the discretionary function exception. See
Bruce A. Peterson and Mark E. Van Der Weide, Susceptible to Faulty
Analysis: United States v. Gaubert and the Resurrection of Federal
Sovereign Immunity, 72 Notre Dame L. Rev. 447, 465-73 (1997) (sur-
veying the post-Gaubert case law and concluding that the government
wins more cases, and wins them at earlier stages of litigation, after
  1
    The Gaubert majority did not explicitly address this point, but Justice
Scalia’s concurrence clearly states that the discretionary function excep-
tion should apply only when "the decisionmaker [is] an official who pos-
sesses the relevant policy responsibility." Gaubert, 499 U.S. at 336
(Scalia, J., concurring in part and concurring in the judgment). The Gau-
bert majority’s silence in the face of Justice Scalia’s insistence that the
actual decisionmaker be authorized to make policy judgments is natu-
rally read to signal indifference to that requirement. The majority’s opin-
ion in this case appears to agree with my reading of Gaubert, for it fails
to address the questions of who made the decisions challenged by
Smith’s family and estate and whether those persons had the authority to
make policy judgments.
20                    SMITH v. WASHINGTON METRO.
Gaubert than before). Because the Gaubert standard asks only
whether allegedly negligent government conduct could have been
based on policy judgments, courts have had difficulty in placing any
principled limits on the range of conduct that counts as grounded in
social, economic, or political policy.2 See Rosebush v. United States,
119 F.3d 438, 444-45 (6th Cir. 1997) (Merritt, J., dissenting) (stating
that the second prong of the Berkovitz-Gaubert test "presents an
ambiguous standard that is difficult to apply and that has produced a
large number of inconsistent holdings in the circuit and district
courts"). One fertile ground of dispute has been the question of
whether decisions that can be seen as responsive to agency budget
constraints should count as "grounded in economic policy" for pur-
poses of the discretionary function exception. See Domme v. United
States, 61 F.3d 787, 793-94 (10th Cir. 1995) (Henry, J., concurring)
(recognizing disagreement in the case law about whether government
decisions should be treated as policy based simply because they
implicate economic considerations). Several judges have voiced con-
cern that if government choices are immune simply because those
choices could have been motivated by a desire to cut costs, the discre-
tionary function exception will gut the FTCA’s waiver of sovereign
immunity. See, e.g., Cope v. Scott, 45 F.3d 445, 449 (D.C. Cir. 1995)
(observing that if any decision responsive to budgetary constraints
counts as grounded in economic policy, the discretionary function
exception would "swallow the FTCA’s sweeping waiver of sovereign
immunity"); Domme, 61 F.3d at 795 (Henry, J., concurring) (observ-
ing that "unless courts routinely inquire as to whether government
employees have the authority to make the sorts of decisions that result
  2
    There are exceptions, of course. The First Circuit has identified a line
of cases suggesting that the discretionary function exception covers judg-
ments that balance "incommensurable values in order to establish [pol-
icy] priorities" but does not protect "judgment[s] that embod[y] a
professional assessment undertaken pursuant to a policy of settled priori-
ties." Shansky, 164 F.3d at 694. See also Cope v. Scott, 45 F.3d 445, 451-
52 (D.C. Cir. 1995) (holding that the discretionary function exception did
not protect the government’s allegedly negligent failure to post proper
warnings at certain points along a park road because the government had
already chosen to place numerous road signs along the same stretch of
road and "the discretion regarding where and what type of signs to post
is not the kind of discretion protected by the discretionary function
exception").
                    SMITH v. WASHINGTON METRO.                      21
in injuring people, the fact that it is reasonable to view most govern-
ment decisions as having economic implications could eviscerate the
Federal Tort Claims Act").

    Today, the majority squarely aligns this circuit with those courts
that have been willing to treat decisions that could have been moti-
vated by a desire to reduce costs as grounded in economic policy
under Gaubert and Berkovitz. In part III B of its opinion, the majority
holds that the discretionary function exception protects the METRO’s
decision not to reassemble Escalator Three for use as a walker.
According to the majority, this decision involved the kind of discre-
tion the discretionary function exception was meant to shield because
it "implicated the economic policy of the METRO, i.e., whether it was
more cost-effective to reassemble Escalator Three pending repair, or
whether to wait until replacement parts arrived." Ante at 12. This, to
me, is a remarkable result. As any first-year law student knows, the
basic approach to negligence law outlined by Judge Learned Hand in
United States v. Carroll Towing Co., 159 F.2d 169 (2d Cir. 1947),
essentially defines negligence as the unreasonable balancing of the
cost of safety measures against the risk of accidents. See id. at 173
(explaining that "if the probability [of an accident] be called P; the
injury, L; and the burden [of adequate precautions], B; liability
depends upon whether B is less than L multiplied by P: i.e., whether
B346 U.S. 15, 60
(1953) (Jackson, J., dissenting), and which courts review every day
using ordinary tort law standards, cf. Blessing, 447 F.Supp. at 1183
n.30 (explaining that the discretionary function exception should
apply to the sorts of policy judgments that cannot be reviewed under
ordinary tort law standards of due care and reasonableness). If this
sort of balancing is immune from judicial review, the discretionary
function exception has eclipsed the FTCA’s basic goal of making the
government liable for tort claims "under circumstances where the
United States, if a private person, would be liable to the claimant in
accordance with the law of the place where the [tortious] act or omis-
sion occurred." 28 U.S.C. § 1346(b)(1).
22                   SMITH v. WASHINGTON METRO.
   The majority’s holding in part III B is all the more striking
because, consistent with Gaubert, the majority pays no attention to
the actual processes that led to the decision not to reassemble Escala-
tor Three. The summary judgment record contains no evidence that
anyone consciously weighed the costs in time and labor of reassem-
bling Escalator Three versus the benefits in increased passenger
safety and convenience. The record does not indicate who made the
decision. Indeed, the record does not even indicate who had the
authority to make the decision. Viewing the evidence in the light most
favorable to Smith’s family and estate, a reasonable jury could con-
clude that the decision not to reassemble Escalator Three was made
by the escalator repair crew without any significant consultation with
supervisory officials and that the repair crew neither sought to balance
competing policy considerations nor had the authority to do so. Cf.
Domme, 61 F.3d at 795 (Henry, J., concurring) ("[A] nonmanagerial
employee who, away from the quiet and measured reflection of a bud-
get meeting, decides to compromise safety in order to save govern-
ment resources may simply be trying to make his or her job easier
rather than trying to serve the common good."). If the decision not to
reassemble Escalator Three counts as a judgment grounded in the eco-
nomic policy of the METRO, the discretionary function exception
truly has swallowed up the FTCA’s waiver of immunity because there
are precious few governmental decisions that cannot be seen as an
effort to save costs. See Cope, 45 F.3d at 449 (noting that after gov-
ernment counsel had argued that any decision implicating budgetary
concerns should fall within the discretionary function exception,
counsel failed during oral argument to provide "even one example of
a discretionary decision that would not be exempt for failure to impli-
cate policy concerns" aside from the standard example that the discre-
tionary function exception does not cover the negligent operation of
motor vehicles by government employees).3 Consequently, the upshot
   3
     Like the government’s counsel in Cope, the majority acknowledges
that negligent operation of motor vehicles does not fall within the discre-
tionary function exception. See ante at 9 n.11. Thus, the majority would
presumably conclude that the METRO would not be immune from liabil-
ity if one of its bus drivers caused an accident by driving at an unsafe
rate of speed. But it is not obvious why a bus driver’s decision to drive
at an excessive rate of speed in an effort to be on time at the next bus
stop is distinguishable from the METRO’s decision that reassembling
Escalator Three would be too costly. Each decision can be said with
equal plausibility to implicate the METRO’s policy objectives.
                     SMITH v. WASHINGTON METRO.                       23
of the majority’s approach to the discretionary function exception is
that the government will nearly always be immune for its actions so
long as it has not enacted regulations that completely eliminate the
discretion of its employees.

   All that said, I cannot say that the majority’s analysis in part III B
is an unreasonable, or even an incorrect, application of Gaubert’s
susceptible-to-policy-analysis standard. Although some courts have
expressed misgivings about an overly broad interpretation of this
standard, no court has held that a judgment based on the desire to cut
costs can never qualify as "grounded in economic policy" for pur-
poses of the discretionary function exception analysis. Indeed, such
a rule would produce its own set of problems because in many
instances government decisions based on cost considerations ought to
enjoy the protection of the discretionary function exception. See, e.g.,
United States v. Varig Airlines, 467 U.S. 797, 820 (1984) (explaining
that decisions requiring an agency "to establish priorities for the
accomplishment of its policy objectives by balancing the objectives
sought to be obtained against such practical considerations as staffing
and funding" are protected by the discretionary function exception);
Cope, 45 F.3d at 451 (explaining that the government’s decisions
about whether and when to improve the degree of skid resistance on
a section of park road were protected by the discretionary function
exception because they involved considerations including "the alloca-
tion of funds among significant project demands, the safety of drivers
and other park visitors, and the inconvenience of repairs as compared
to the risk of safety hazards"). Further, our circuit’s case law on the
discretionary function exception has signaled our willingness to con-
sider decisions that implicate budgetary concerns as sufficiently pol-
icy based to receive immunity. See Williams v. United States, 50 F.3d
299, 310 (4th Cir. 1995) ("Contracting out the responsibility to main-
tain [office space leased by the United States] while balancing fiscal
considerations entails exercising judgment based on policy."); Bow-
man v. United States, 820 F.2d 1393, 1395 (4th Cir. 1987) (character-
izing a decision based on "a lack of financial resources" as a "policy
judgment"). For these reasons, I must conclude that, even in part III
B, the majority has correctly applied our circuit’s discretionary func-
tion exception precedents to the facts of this case. It follows that if
this case was about the meaning of the discretionary function excep-
tion, I would be bound to concur in the result reached by the majority.
24                   SMITH v. WASHINGTON METRO.
Here, however, we are asked to interpret the METRO Compact, and
we are not required to follow the Gaubert standard wherever it might
lead. I suggest that if a correct application of the Gaubert standard
leads to the result in part III B, this only highlights the shortcomings
of that standard and provides a significant reason to consider using a
different standard to interpret the METRO Compact.

   As the majority’s analysis illustrates, the Gaubert approach tends
to push courts toward holding that judgments involving tradeoffs
between cost and safety are grounded in economic policy for purposes
of the discretionary function exception. Although such holdings
threaten to eviscerate the FTCA, the alternative of claiming that deci-
sions based on budget constraints and the like are never policy based
is equally unpalatable. The more reasonable view is that sometimes
government decisions requiring tradeoffs between cost and safety
deserve the protection of the discretionary function exception, and
sometimes they do not. For example, if an agency makes judgments
about the cost-effectiveness of various safety measures and expresses
those judgments in the form of a regulation, the discretionary function
exception does (and should) protect the regulation (and any conduct
it requires) from judicial second-guessing. As Justice Scalia points
out, the FTCA’s exclusion of liability for all acts of government
employees performed with due care "in the execution of a . . . regula-
tion, whether or not such . . . regulation be valid," 28 U.S.C.
§ 2680(a), "represents an absolute statutory presumption . . . that all
regulations involve policy judgments that must not be interfered
with," Gaubert, 499 U.S. at 336-37 (Scalia, J., concurring in part and
concurring in the judgment). But as my discussion of the METRO’s
decision not to reassemble Escalator Three illustrates, the thoughtless
failure of low-level employees to take certain safety precautions
ought not to be protected by the discretionary function exception sim-
ply because the failure could be rationalized as an effort to save gov-
ernment dollars. These examples suggest that whether the
discretionary function exception’s protection is warranted depends at
least in part on the process by which government decisions are made.
See id. at 335 (Scalia, J., concurring in part and concurring in the
judgment in part) (suggesting that "the level at which the decision is
made is often relevant to the discretionary function inquiry, since the
answer to that inquiry turns on both the subject matter [of the deci-
sion] and the office of the decisionmaker"); see also Peterson and
                     SMITH v. WASHINGTON METRO.                       25
Van Der Weide, supra, at 487-502 (suggesting that "[d]iscretionary
function immunity ought to be reserved for (1) actual decisions (2)
made by government officials possessing authority to direct policy (3)
in consideration of legitimate policy factors"); Harold J. Krent, Pre-
serving Discretion Without Sacrificing Deterrence: Federal Govern-
ment Liability in Tort, 38 UCLA L. Rev. 871, 915 (1991) (suggesting
that courts should approach the discretionary function exception by
"focus[ing] on the decision making process underlying the govern-
mental action challenged"). By eliminating any consideration of the
decisionmaker’s authority or the manner in which decisions were
actually made, Gaubert leaves courts without the analytical tools
needed to place sensible limits on the scope of the discretionary func-
tion exception. This means that we ought to think long and hard
before deciding to follow the D.C. Circuit by exporting the shortcom-
ings of the Gaubert standard into our law governing the scope of the
METRO’s sovereign immunity.

                                   II.

   As I explained in part I, the majority’s disposition of this case is
correct if Gaubert provides the proper standard for interpreting sec-
tion 80 of the METRO Compact. Before proceeding any further, how-
ever, it is worth pointing out that the majority’s disposition is correct
only if Gaubert is the proper standard; any other approach to reading
section 80 would require a different result. If, for example, we read
section 80 literally and applied the distinction between governmental
and proprietary activities, operating escalators as part of a public
transportation system would surely be classified as proprietary and
would therefore be unprotected by the METRO’s immunity. See
Wainwright v. WMATA, 958 F.Supp. 6, 9 (D.D.C. 1997) (stating that
the METRO’s operation of an escalator is a proprietary function);
Warren v. WMATA, 880 F.Supp. 14, 16 (D.D.C. 1995) (stating that
the METRO’s "provision of mass transit is generally considered a
proprietary function that would not be protected by sovereign immu-
nity"). If we read section 80 as drawing a distinction between plan-
ning and operational activities — in other words, if we read section
80 in roughly the same way that many courts read the discretionary
function exception prior to Gaubert — surely the actions of the
METRO in this case fall on the operational side of the line. Cf. Dant
v. District of Columbia, 829 F.2d 69, 74-75 (D.C. Cir. 1987) (granting
26                   SMITH v. WASHINGTON METRO.
immunity to the METRO on claim that it negligently designed its fare
collection system, but denying immunity on claim that the METRO
negligently operated and maintained the fare collection system
because negligent operation and maintenance are ministerial activi-
ties). Likewise, if we read section 80 along the lines suggested by Jus-
tice Scalia’s concurrence in Gaubert, we would again hold that the
METRO was not entitled to summary judgment on its immunity claim
because a reasonable jury could conclude that the allegedly negligent
decisions in this case were not made by any person who had the
authority to make judgments based on social, economic, or political
policy. See Gaubert, 499 U.S. at 335 (Scalia, J., concurring in part
and concurring in the judgment). In sum, only the Gaubert approach
to governmental immunity is expansive enough to justify the result
the majority reaches today. This point underscores the importance of
asking whether there are good reasons for following the D.C. Cir-
cuit’s decision to use Gaubert to analyze the governmental function
exception in section 80 of the METRO Compact. I submit that the
D.C. Circuit’s approach to the governmental function exception is
inconsistent with the intent of the Compact’s framers and that any
pragmatic considerations supporting that circuit’s approach are not
strong enough to justify it.

   The D.C. Circuit first held in Sanders v. WMATA, 819 F.2d 1151
(D.C. Cir. 1987), that the governmental function exception in the
METRO Compact should be analogized to the discretionary function
exception in the FTCA. In Sanders the court began its analysis by
observing that the meaning of the governmental/proprietary distinc-
tion in section 80 is a question of federal law. See id. at 1154. The
court then explained that because Congress had played an active role
in the creation and approval of the METRO Compact, the decision to
grant immunity for torts committed by METRO employees in the per-
formance of governmental functions should be understood as a deci-
sion to adopt Congress’s understanding of "governmental function."
That understanding, the court reasoned, was embodied in the Supreme
Court’s decision in Dalehite v. United States, 346 U.S. 15 (1953),
where the Supreme Court construed the discretionary function excep-
tion to the FTCA as an effort to free the government from "liability
arising from acts of a governmental nature or function." Id. at 28.
Accordingly, the Sanders court concluded that the framers of the
METRO Compact (Maryland, Virginia, and the District of Columbia)
                     SMITH v. WASHINGTON METRO.                       27
had "accepted the Dalehite conception" when they chose to grant the
METRO immunity from tort liability for its performance of govern-
mental functions. Sanders, 819 F.2d at 1155. The D.C. Circuit later
extended this reasoning in Burkhart, holding that the Supreme Court’s
analysis of the discretionary function exception in Gaubert should
also apply to the interpretation of "governmental function" in section
80 of the METRO Compact. Burkhart, 112 F.3d at 1216. The major-
ity adopts the D.C. Circuit’s analysis in Sanders and Burkhart in parts
II B and C of its opinion.

   With all respect to the majority and our sister circuit, I do not
believe that the framers of the METRO Compact intended the govern-
mental/proprietary distinction in section 80 to track the distinction
between discretionary and ministerial acts in § 2680(a) of the FTCA.
To begin with the most obvious point, surely the Compact’s framers
would have used the terms "discretionary" and "ministerial" in section
80 if they had meant to signal their allegiance to Dalehite. Instead, the
framers used the traditional language of municipal immunity. See 18
Eugene McQuillin, The Law of Municipal Corporations § 53.02.05
(3d ed. 1993) (explaining that the distinction between governmental
and proprietary functions is the oldest approach to the law of munici-
pal immunity). The Supreme Court’s decision in Indian Towing Co.
v. United States, 350 U.S. 61 (1955), casts further doubt on the claim
that the Compact’s framers intended to adopt the understanding of
governmental functions expressed in Dalehite. In Indian Towing the
Supreme Court explicitly rejected the governmental/proprietary dis-
tinction as a proper framework for interpreting the FTCA. The Court
characterized the law of municipal liability as a "quagmire" and the
rule of law distinguishing "governmental" from "non-governmental"
(or proprietary) functions as "inherently unsound." Id. at 65. It
explained that the FTCA is a repudiation of the "casuistries of munici-
pal liability for torts." Id. If the framers of the Compact can be pre-
sumed to have been aware of Dalehite, they must also be presumed
to have been aware of Indian Towing. In light of Indian Towing’s
insistence that the FTCA does not carry forward the doctrines of
municipal liability, it is hard to believe that the framers of the Com-
pact would have employed the governmental/proprietary distinction
in section 80 in order to adopt the reading of the FTCA set forth in
Dalehite. It makes far more sense to believe that section 80 was
drafted as a compromise between the differing rules of governmental
28                   SMITH v. WASHINGTON METRO.
immunity then followed by the Compact’s signatories. Cf. Martin v.
WMATA, 667 F.2d 435, 436 (4th Cir. 1981).

   Moreover, even if it was reasonable to believe that the framers of
the METRO Compact meant to accept the Dalehite conception of
governmental tort immunity, it would not follow that they meant for
the governmental function exception in the METRO Compact to
expand or contract with the Supreme Court’s rulings on the scope of
the discretionary function exception. Dalehite was widely understood
to employ a distinction between planning and operational activities,
see Krent, supra, at 880, a distinction the Sanders court seemed to
assume when it held that the framers of the METRO Compact had
accepted the Dalehite conception. See Sanders, 819 F.2d at 1156 (dis-
tinguishing between "general attacks on the testing plan itself" and
attacks on the "manner of testing in a particular case" in holding that
the METRO was immune from tort liability for the adoption of policy
requiring drug and alcohol testing immediately after on-the-job acci-
dents or unusual operating incidents). No one would have imagined
in 1966 that the discretionary function would come to be read so
broadly as the Supreme Court read it in Gaubert, and there is no rea-
son to believe that the framers of the Compact would have intended
that the governmental function exception in section 80 be given such
a broad reading. Finally, the fact that the meaning of the governmen-
tal function exception is a matter of federal law does not indicate that
the meaning of "governmental function" in the Compact should track
the meaning of "discretionary function" in the FTCA. The meaning
of each term may present a question of federal law, but it does not fol-
low that each presents the same question of federal law. Conse-
quently, I am unpersuaded by the D.C. Circuit’s arguments that its
approach to the METRO Compact is consistent with the intent of the
Compact’s framers.

   Perhaps, though, the D.C. Circuit’s decision to use the Gaubert
standard in interpreting the METRO Compact’s governmental func-
tion exception rests more on pragmatic considerations than on any
judgment about the intent of the Compact’s framers. Our sister circuit
may believe that we should adopt the body of law governing the dis-
cretionary function exception when interpreting the METRO Com-
pact simply because, when contrasted with the traditional distinctions
between governmental and proprietary functions or between planning
                     SMITH v. WASHINGTON METRO.                        29
and operational level activities, Gaubert’s susceptible-to-policy-
analysis test at least provides a workable standard that can be consis-
tently applied. In other words, the D.C. Circuit’s argument may sim-
ply be that the Gaubert standard ought to be adopted because, for all
its flaws, it is really the only game in town. Although I agree that the
traditional distinction between governmental and proprietary func-
tions is untenable and that we need a workable standard for determin-
ing the scope of the METRO’s immunity, this argument both
overstates the workability of the Gaubert standard and understates the
viability of possible alternatives to that standard. First, I have already
noted that courts have had considerable difficulty in deciding whether
government actions are grounded in economic, social, or political pol-
icy. See infra at 20. This has led to significant inconsistency in the
case law. Compare, e.g., Tippett v. United States, 108 F.3d 1194,
1197-99 (10th Cir. 1997) (holding that government’s failure to warn
about the dangers of a charging moose was grounded in policy and
was therefore protected by the discretionary function exception), with
George v. United States, 735 F.Supp. 1524, 1533-34 (M.D. Ala.
1990) (stating that government’s failure to warn about the presence
of large alligators in a designated swimming area was not grounded
in policy and was therefore outside the scope of the discretionary
function exception). Indeed, I suggested above that by preventing
courts from considering the decisionmaker’s authority to make policy
judgments, Gaubert deprives courts of the analytical tools they need
to draw sensible distinctions in the area of governmental immunity.
Second, any increase in the predictability and consistency of judicial
decisions that might have come about in the wake of Gaubert has
come at the significant cost of allowing the discretionary function
exception to swallow up the FTCA’s general waiver of sovereign
immunity. Finally, there is at least one approach that would provide
a viable alternative to the Gaubert standard. This is the approach sug-
gested by Justice Scalia in his Gaubert concurrence. According to
Justice Scalia, "a choice is shielded from liability by the discretionary
function exception if the choice is, under the particular circumstances,
one that ought to be informed by considerations of social, economic,
or political policy and is made by an officer whose official responsi-
bilities include assessment of those considerations." Gaubert, 499
U.S. at 335 (Scalia, J., concurring in part and concurring in the judg-
ment). This standard is at least as easy to apply as the susceptible-to-
policy-analysis standard adopted by the Gaubert majority, and it
30                   SMITH v. WASHINGTON METRO.
would provide a more reasonable approach to interpreting the govern-
mental function exception in section 80 of the METRO Compact.
Further, even if it could be said that the framers of the METRO Com-
pact "accepted the Dalehite conception" of governmental functions,
Sanders, 819 F.2d at 1155, this acceptance would be better reflected
in Justice Scalia’s approach than in that of the Gaubert majority
because Justice Scalia sought to preserve the insights of the plan-
ning/operational distinction suggested by Dalehite. See Gaubert, 499
U.S. at 335 (Scalia, J., concurring in part and concurring in the judg-
ment) (explaining that his approach "recognizes that there is some-
thing to the planning vs. operational dichotomy").4 These reasons
suggest that there is at least one viable alternative to the Gaubert stan-
dard and that the "only game in town" argument for adopting that
standard is unconvincing.

   I conclude, then, that the D.C. Circuit erred in deciding that Gau-
bert provides the proper standard for defining the governmental func-
tion exception in section 80 of the METRO Compact. Yet because our
sister circuit’s approach to section 80 appears well-established, the
cost of refusing to follow that approach is to create a circuit split
between the only two circuits that are likely to hear tort claims against
the METRO. As the majority points out, we have recognized that
maintaining consistency between our circuit and the D.C. Circuit is
an important consideration when interpreting the METRO Compact.
Ante at 8 n.9 (citing Lizzi v. Alexander, 255 F.3d 128, 134 (4th Cir.
2001)). This raises the difficult question of whether adopting what I
regard as a better reading of the METRO Compact is worth the price
of creating a circuit split. While I appreciate the practical consider-
ations behind the majority’s decision to follow the D.C. Circuit’s
reading of section 80, the price of intercircuit consistency on this
issue is the gutting of the Compact’s waiver of sovereign immunity.
  4
   Some commentators have suggested that the best approach to govern-
ment immunity would go farther than Justice Scalia’s Gaubert concur-
rence by requiring not only that decisionmakers have the authority to
make policy judgments, but also that the decisionmakers actually con-
sider policy variables in making those judgments. See Peterson and Van
Der Weide, supra, at 487-90. This proposal has considerable appeal, but
I would not decide its merits today because Justice Scalia’s approach
adequately addresses the facts of this case.
                     SMITH v. WASHINGTON METRO.                       31
I believe that price is too high. I would therefore hold that Justice
Scalia’s Gaubert concurrence provides a better standard for deciding
whether tortious conduct that does not involve quintessentially gov-
ernmental activities is shielded by the METRO’s immunity. Conse-
quently, I must respectfully dissent from Parts II B and C of the
majority opinion. This conclusion leaves the question of whether,
under the standard proposed by Justice Scalia, the district court erred
in refusing to recognize the METRO’s immunity for (1) the decision
to use Escalator One as a stationary walker, (2) the decision not to
reassemble Escalator Three, and (3) the failure to warn its passengers
that there was no ascending escalator in operation at the Bethesda sta-
tion.

                                  III.

   To reiterate, Justice Scalia’s standard regards a discretionary
choice as policy based, and therefore immune, only "if the choice is,
under the particular circumstances, one that ought to be informed by
considerations of social, economic, or political policy and is made by
an officer whose official responsibilities include assessment of those
considerations." Gaubert, 499 U.S. at 335 (Scalia, J., concurring in
part and concurring in the judgment). As my earlier discussion of the
METRO’s decision not to reassemble Escalator Three indicates, the
summary judgment record here would allow a reasonable jury to con-
clude that the person or persons who made the decision not to reas-
semble Escalator Three did not have the authority to make policy
judgments about whether the increased repair costs of reassembling
the escalator outweighed the increased risk to passengers created by
leaving the escalator disassembled. Accordingly, I would affirm the
district court’s refusal to grant the METRO immunity for its decision
not to reassemble Escalator Three. I must therefore dissent from part
III B of the majority’s opinion. Because the record is likewise unclear
about who made the decision to brake Escalator One and the decision
not to warn passengers about the unavailability of an ascending esca-
lator at the Bethesda station, I would also conclude that the METRO
has not proven that it is entitled to immunity for these decisions. I am
unclear, however, on whether these two theories of negligence sur-
vived the district court’s summary judgment ruling. The district court
clearly ruled that Smith’s family and estate had forecast sufficient evi-
dence for a jury to conclude that the METRO had breached its duty
32                   SMITH v. WASHINGTON METRO.
of care to Smith by failing to provide a safe means of exiting the
Bethesda METRO station and that this breach was the proximate
cause of Smith’s death. In so ruling, the district court seemed to focus
mainly on the METRO’s alleged failure to properly maintain and
repair the escalators at the Bethesda station, but the court did not
break down the theories of negligence advanced by Smith’s family
and estate as explicitly as the majority does today. As a result, I am
not sure the district court has decided whether the METRO’s decision
to use Escalator One as a stationary walker (given the unavailability
of any other functioning escalator) and its failure to warn passengers
about the unavailability of an escalator at the Bethesda station raise
jury questions on the issues of negligence and proximate cause. I
would therefore remand for clarification on these points, much as the
majority does in Part III E of its opinion.

                                  IV.

   In sum, I acknowledge that if Gaubert is the proper standard for
applying the METRO Compact’s governmental function exception,
the majority has correctly disposed of this case. This point under-
scores the need for close attention to the question of whether we
should follow the D.C. Circuit’s reading of the Compact. Because I
believe that Gaubert’s susceptible-to-policy-analysis standard pro-
tects a far greater range of conduct than the Compact’s framers would
have envisioned, I dissent from the majority’s decision to adopt the
Gaubert standard. Instead, I would adopt the standard proposed by
Justice Scalia in his Gaubert concurrence because it is more consis-
tent with the intent of the framers of the METRO Compact and does
a far better job than the Gaubert standard of identifying those govern-
ment decisions that are sufficiently policy based to warrant the protec-
tion of the governmental function exception. Applying that standard,
I would allow the case to proceed to trial on the question of whether
the METRO’s decision not to reassemble Escalator Three was negli-
gence and was the proximate cause of Smith’s death. I would instruct
the district court to clarify on remand whether the other theories of
negligence advanced by Smith’s family and estate survived the sum-
mary judgment ruling.